- FILED =

CHARLOTTE, NG "3

IN THE UNITED STATES DISTRICT COURT APR 24 2021
FOR THE WESTERN DISTRICT OF NORTH CAROLINA cm
CHARLOTTE DIVISION US DISTRICT COURT

WESTERN DISTRICT OF NC

 

UNITED STATES OF AMERICA Docket No. 3:21-cr- 16+ -KOO

Vv.
UNDER SEAL

RAUL SERGIO RODRIGUEZ BENITEZ

New? Nee? Nene” Nee Nee Nee “eee”

 

ORDER SEALING INDICTMENT, WARRANT, AND OTHER DOCUMENTS

UPON MOTION of the United States of America for an order directing that the Bill of
Indictment, the Arrest Warrant, the Motion to Seal, and this Order be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Bill of Indictment, the Arrest Warrant, the Motion
to Seal, and this Order be sealed until further order of this Court.

The Clerk is directed to certify copies of this Order to the United States Attorney's Office
via email to Taylor.Stout@usdoj.gov.

SO ORDERED this a day of April 2021.

4 Ca,

THE HONORABLE DAVID S. GAYER~™
UNITED STATES MAGISTRATE JUDGE

Case 3:21-cr-00104-KDB-DSC Document 2 Filed 04/21/21 Page 1of1

 
